Citation Nr: 0938548	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
history of right wrist ganglion cyst with limitation of 
motion.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to February 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations March 2006 and November 2007 by the 
above Regional Office (RO).  

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled for 
September 2009, but he failed to report for the hearing and 
made no attempt to reschedule it.  Thus, the Board finds that 
his request for a hearing is withdrawn. 


FINDINGS OF FACT

1.  The Veteran is assigned the maximum schedular rating 
assignable for his right wrist disability.  It is not shown 
to be manifested by functional loss equivalent of ankylosis, 
loss of supination or pronation, or ulnar or radial bone 
impairment.

2.  The right wrist disability does not present an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

3.  The Veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more; and there is no evidence that his 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for history of right wrist ganglion cyst with limitation of 
motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71(a), Diagnostic Codes 
(DCs) 5010-5215 (2009).

2.  The criteria for TDIU are not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In connection with the Veteran's current claims are VA 
clinical records dated in 2003.  At that time his primary 
complaint was of chronic pain in the wrist and hand.  On 
examination radial pulses were good and there was no 
deformity of the joints or fingers.  X-rays of the hands and 
wrists were unremarkable.  

During VA orthopedic examination in January 2006, the Veteran 
complained of chronic cramping, constant aching, and 
decreased sensation from the wrist to the fingers.  He also 
complained of generalized swelling and fatigability, which he 
described as progressive and constant.  The Veteran reported 
that he was employed in construction, but could no longer 
work because of he had trouble manipulating tools with his 
right hand.  He reported chronic pain which increased with 
activity, but no flare-ups.  The examiner noted that although 
the Veteran had a high school education and no other special 
skills, this did not mean there was absolutely no type of 
occupation the Veteran could perform.  

On examination the Veteran was noted to be right hand 
dominant.  There was no edema in the right hand, pulses were 
strong and there was no visual atrophy.  The skin was warm 
and dry and the color was good.  The Veteran noted decreased 
strength with flexion and extension of the fingers as well as 
squeezing, and pinching.  He complained of increased pain and 
had facial grimacing on any type manipulation or range of 
motion.  Range of motion revealed a slight decrease in range 
of motion with extension to 30 degrees and flexion to 40 
degrees.  Supination and pronation were to 90 degrees.  The 
Veteran was able to perform five repetitions of extension and 
flexion complaining of pain on each attempt, but the range of 
motion was essentially the same.  The major contributing 
factor was pain.  X-rays were essentially negative.  The 
clinical impression was traumatic arthritis of the right 
wrist status post surgical excision of ganglion cyst.  

During VA neurological evaluation in January 2006 the Veteran 
complained of pain, swelling, numbness, tingling, and that 
his fingers "freeze up", all of which affect his 
employment.  He had a well-healed scar on the dorsum of the 
right wrist.  There was no muscular atrophy,  upper extremity 
drift, or obvious swelling.  Strength was 5/5 although there 
appeared to be some give-way weakness of his grip.  Sensory 
examination revealed subjective decreased touch and pinprick 
on the dorsum of the right hand and positive Tinel's at the 
elbow.  Deep tendon reflexes were 2+ in the upper 
extremities.  Nerve conduction studies of the right upper 
extremity were negative.  The clinical impression was right 
wrist pain with no significant change on his examination 
compared with the previous examination performed in August 
2003.  The examiner noted that despite the Veteran's 
complaints there was no objective evidence of carpal tunnel 
syndrome or radial nerve abnormality.  Rather the Veteran's 
complaints were possibly indicative of some component of 
arthritis as there was no current nerve abnormality causing 
these symptoms.  

Also of record is a February 2006 statement from a VA 
physician noting the Veteran was considered disabled due to 
chronic pain, limited mobility and swelling in his wrists and 
as a result was unable to perform duties necessary for 
gainful employment.  

Private clinic notes dated in 2007, show the Veteran was 
evaluated for multiple problems including neck and back pain 
as well as pain, numbness and tingling in the upper and lower 
extremities.  However, the primary complaint was of nerve 
pain involving the dorsal aspect of the hands and the volar 
aspect of the hands and fingers.  He complained of aching, 
shooting pain, numbness, and tingling which he attributed to 
carpal tunnel syndrome.  The examiner noted that nerve 
conduction studies in the past showed nerve degeneration with 
progressive damage at the arms.  

Examination of the right hand revealed a 3-1/2 inch 
transverse scar over the dorsum of the wrist.  There was 
decreased sensation in the gloved distribution, though there 
was some sparing of the ulnodorsal aspect.  Tinel sign was 
positive over the median nerve at the wrist and also over the 
ulnar nerve at the elbow.  The wrist had full supination and 
pronation.  Extension was to 70 degrees and flexion to 90 
degrees without complaint.  There was no instability and no 
obvious swelling.  Neurological examination revealed 1+ 
reflex as well as decreased sensation and strength.  The 
examiner referred to neurological studies in 2007, which 
revealed bilateral carpal tunnel syndrome as well as 
polyneuropathy, perhaps due to liver disease.  An X-ray of 
the right wrist showed the bony alignment was good and the 
joint spaces were well maintained.  

During VA orthopedic examination in June 2008, the Veteran 
complained of chronic stiffness, swelling, and generalized 
fatigability.  He reported that he could not do any type of 
employment secondary to his wrist because of his inability to 
do grip, rotate, or perform repetitive actions.  He 
complained of increased pain with activity.  Examination 
revealed a scar on the posterior aspect of the hand 
immediately distal to the wrist which was 2x.75 inches with a 
very slight depression.  The scar was freely motile and 
totally healed with no drainage.  There was slight 
inflammation and some tenderness upon palpation of the scar.  
On range of motion testing, extension of the wrist was to 30 
degrees and flexion to 40 degrees.  Supination and pronation 
were to 90 degrees.  The Veteran was able to do three 
repetitions without change.  Circulation was in intact and 
the skin was warm dry and the color was good.  The Veteran 
appeared to have some decreased strength on the right of 
about 25 percent.  The fingers were essentially normal.  
Previous X-rays were negative for any abnormality.  The 
examiner noted that while the Veteran's symptoms would 
interfere with usage of the wrist it would not cause any 
arthritis within the joint since there was no surgery or 
trauma to the joint itself.  

The Veteran also underwent examination of the peripheral 
nerves.  His complaints of constant pain, numbness, weakness, 
cramping, and swelling remained unchanged.  He gave a history 
of previous nerve conduction studies by a private physician 
who told him he had polyneuropathy.  The VA examiner however 
was unable to find the results of that study.  The current 
examination revealed no muscular atrophy and tone was normal.  
Strength was 5/5 in the right upper extremity with mild give-
way weakness of grip.  The Veteran had subjectively decreased 
sensation on the dorsum of the right hand.  Deep tendon 
reflexes were 2+.  Current nerve conduction studies of the 
right upper extremity were within normal limits with no 
evidence to suggest any nerve damage caused by removal of 
ganglion cyst.  The examiner concluded the Veteran's symptoms 
were mostly subjective and possibly due to arthritis as there 
were no neurological residuals on current examination.  

Pertinent Statutes and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Analysis- Right Wrist

The Veteran's right wrist disability is rated as 10 percent 
disabling under DCs 5010-5215.  38 C.F.R. § 4.71a.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DCs 5003 and 5010 (2009).

Under DC 5215, the only available schedular rating for 
limitation of motion of the wrist is 10 percent for either 
the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a (2009).

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  See 38 C.F.R. § 4.71a, Plate I.

Because, the Veteran is presently receiving the maximum 
schedular rating available, a higher rating under DC 5215 is 
not assignable.  As a general matter, in evaluating 
musculoskeletal disabilities, VA must determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups, or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  However, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the Veteran has been granted the maximum rating 
possible under DC 5215, the analysis required by DeLuca would 
not result in a higher schedular rating.  

The Board has also considered entitlement to an evaluation 
under other rating codes, but there are no other applicable 
rating codes that provide for an evaluation in excess of 10 
percent for the right wrist disability.  DC 5214 provides for 
evaluations greater than 10 percent, but the medical evidence 
does not show any ankylosis of the right wrist.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citations omitted) 
(defining ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure").  The 
Veteran's right wrist is not immobile, as he has the ability 
to move it, albeit in a limited fashion.  Therefore, 
consideration of a rating under DC 5214 is not warranted.  
38 C.F.R. § 4.71a.

The only other possibilities for a higher disability 
evaluation based on the right wrist would be under DC 5213 
for impairment of supination and pronation or under DC 5212, 
for impairment of the radium, neither of which is present in 
this case.  38 C.F.R. § 4.71a.  Accordingly, there is no 
basis for a higher rating. 

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
right wrist disability.  He claims he cannot successfully 
maintain his job in construction due to the inability to 
effectively use his right wrist and is currently unemployed.  
Moreover in February 2006, the RO received a statement from a 
VA physician concluding that the Veteran's right wrist in 
part, has resulted in his inability to perform duties 
necessary for gainful employment.  Nevertheless, the current 
rating is assigned based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity).  
Clearly, due to the nature and severity of the Veteran's 
service-connected right wrist disability, interference with 
his employment is foreseeable.  However, there is nothing 
unusual for an individual with a wrist disability being 
unable to perform certain manual labor or jobs requiring grip 
strength and that interference with employment, is 
contemplated in the currently assigned evaluation for the 
right wrist.  

Moreover, review of the record shows there is no indication 
the Veteran has been hospitalized for treatment of his right 
wrist disability since surgery in 1996, much less on a 
frequent basis and the recent VA examinations are void of any 
findings of exceptional limitation due to the right wrist 
beyond that contemplated by the schedule of ratings.  While 
the Board is sympathetic to the difficulties his right wrist 
disability causes him in maintaining employment, the evidence 
does not reflect that the average industrial impairment he 
suffers from this disability is in excess of that 
contemplated by the assigned evaluation, or that application 
of the schedular criteria is otherwise rendered impractical.  
In other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  Thus, 
referral of this case for extraschedular consideration as 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 10 
percent is not warranted.  The severity of the Veteran's 
right wrist disability has remained stable during the 
pendency of the appeal; thus, the application of a staged 
rating is not needed.  See Hart, supra.  It is not the 
Board's intent, in its discussion of the merits of this case, 
to in any way trivialize the severity of the Veteran's 
complaints concerning his right wrist or the sincerity of his 
beliefs concerning the gravity of his symptoms  But inasmuch 
as he is not qualified to give a probative opinion concerning 
the status of his disability as determined by the criteria of 
the rating schedule, there is no means to increase the rating 
based on the medical evidence currently of record, especially 
since none of the other codes of the rating schedule that 
might provide a basis for a higher rating apply.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).




Pertinent Statutes and Regulations - TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

Analysis

The Veteran, who was last employed as a contractor in 2005, 
has filed for a TDIU, contending that his right wrist 
disability precludes his maintaining any sort of employment.

Service connection is currently in effect for the following 
disabilities: history of right wrist ganglion cyst with 
limitation of motion rated as 10 percent disabling and right 
wrist ganglion cysectomy scar, rated as 10 percent disabling.  
The highest combined evaluation for these service-connected 
disabilities is 20 percent.  Thus, the Veteran does not meet 
the minimum percentage requirements for consideration of a 
TDIU under 38 C.F.R. § 4.16(a).  

With the exception of the rating assigned for service-
connected limitation of motion of the right wrist (addressed 
above), the rating assigned for the remaining service-
connected disability, and the combined rating are not now in 
dispute.

In this case, there is also no medical evidence showing that 
the Veteran's circumstances are so exceptional as to warrant 
a grant of a TDIU under the provisions of section 4.16(b).  
Notwithstanding his 20 percent combined evaluation, the 
Veteran claims that his service-connected disabilities render 
him totally unemployable.  Despite his assertions and the 
functional impairment, the medical evidence of record does 
not show that he is unable to obtain and maintain 
substantially gainful employment as a result of them.  The 
sole fact that the Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As stated previously, in January 2006, a VA examiner found 
that although the Veteran's right hand would cause problems 
with laboring type employment, this did not mean there was 
absolutely no occupation he could perform.  Subsequent VA 
medical personnel in February 2006 concluded the Veteran was 
unable to perform duties necessary for gainful employment due 
to his right wrist,, but also indicated a non-service-
connected left wrist disability contributed to his current 
inability to maintain employment.  There was no determination 
that the Veteran would be unable to perform less 
strenuous/sedentary types of employment.  

In June 2008, the Veteran was sent for VA examination to 
assess the current state of his service-connected right wrist 
and its impact on his employability.  In general, the 
clinical evaluation was negative for any significant problems 
and offered no indication that the service-connected right 
wrist disability rendered him unable to work at a 
substantially gainful occupation.  The Board notes that the 
Veteran has not reported receiving any recent treatment for 
his right wrist (other than the treatment mentioned above, 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior examination findings.

Moreover, his remaining service-connected disability, namely 
the scar residual, is not significantly disabling from an 
industrial standpoint.  There is no medical evidence of 
record which shows the Veteran has sought regular medical 
treatment for it or that it precludes him from securing or 
following substantially gainful employment.  

Although the Veteran's past employment and education history 
show some impact of his disabilities on employability, it is 
not enough to refer the case for extraschedular 
consideration.  Regarding his educational background, the 
Veteran reported that he had completed high school and had no 
college education.  He listed no other education or training.  
He was employed for over 20 years in construction, but 
reports that his right wrist disability makes such work 
impossible now.  He reportedly last worked full-time in 2005.  
(See VA Form 21-8940).  While his wrist disability clearly 
has some negative impact on his ability to work, there is no 
indication that a sedentary job is beyond his capacity, 
either in the actual performance or in moving to and from 
such employment.  To the extent that he has significant non 
service-connected orthopedic problems, which presumably plays 
a large part in his functional impairment, they may not be 
considered in support of the TDIU claim.  

Because the Veteran is not working and claims a higher, TDIU 
rating, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension (C&P) Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for any service-
connected disability, and that the manifestations of his 
disabilities are not in excess of those contemplated by the 
assigned ratings.  Further, although he experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from his disabilities 
are in excess of that contemplated by the assigned ratings.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The Board in no way wishes to minimize the nature and extent 
of the Veteran's overall disability, but we must conclude 
that the evidence of record does not support his claim that 
his service-connected disabilities alone are sufficient to 
produce unemployability.  Although they combine to produce 
significant impairment, the evidence does not reflect gainful 
employment is precluded solely because of them.  To the 
extent to which the Veteran is limited by his service-
connected disabilities, such limitations are contemplated and 
being compensated by the 20 percent combined disability 
rating currently assigned.  Accordingly, a TDIU is not 
warranted.  38 C.F.R. § 4.16(b) (2009).

The RO determined that the Veteran was not unemployable due 
to his service-connected disability alone and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination per 38 C.F.R. § 3.321.  
The Board is in agreement with that assessment.  Because a 
preponderance of the evidence is against assigning a TDIU in 
this case, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in December 2005 and September 2007, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims for an increased evaluation and a 
TDIU under the VCAA, and the effect of this duty upon his 
claims.  These letters also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in a June 
2009 letter, which included the criteria for evaluation of 
his service-connected right wrist disability and an 
explanation for the decision reached.  The claim was 
readjudicated in the June 2009 SSOC, thereby curing any 
timeliness defect.  Moreover, the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An evaluation in excess of 10 percent for limitation of 
motion from excision of ganglion cyst of the right wrist is 
denied.  

Entitlement to TDIU is denied. 



____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


